On Rehearing.
Appellees in their motion for rehearing say that it is not their purpose to divert any part of the park property to street purposes. This motion is the first information this court has had of this fact. The original record reflects the contrary.
It is stated in the motion that the only part intended to be used for street purposes is the west part of the park as at present laid out; that as at present laid out, the park encroaches upon San Francisco street, formerly Crosby street, and extends west of the west line of the north one-half of the west one-half of block 171, according to the map of Campbell's addition. The park property referred to in the decree rendered by this court is not to be construed as embracing any premises except those lawfully dedicated to park purposes. It is not to be construed as determining where the west line of the north one-half of the west one-half of block 171, according to the map of the Campbell addition, is situate. Nor it is to be construed as determining what part, if any, of the park as now laid out is situate in San Francisco street. If any controversy exists concerning these matters, they may be determined in proper proceedings raising the question. Certainly all of the north one-half of the west one-half of block 171 has been lawfully dedicated to park purposes, and no part thereof under our decree can be diverted to either street or sidewalk purposes.
With this explanation of the scope of the decree rendered, the motion for rehearing is overruled.